Citation Nr: 0021035	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-09 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, coronary artery 
bypass graft, and pacemaker placement, secondary to service-
connected psychiatric disorder.

2.  Entitlement to service connection for cerebral vascular 
accident, to include a lacunar infarct, secondary to service-
connected psychiatric disorder.

3.  Entitlement to a temporary total disability evaluation 
for convalescence under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran had over eight years of  active duty terminating 
in December 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the issues of an increased evaluation for 
dysthymia, and for service connection for coronary artery 
disease, status post myocardial infarction, coronary artery 
bypass graft, and pacemaker placement, diabetes mellitus, and 
cerebral vascular accident, each claimed as secondary to 
service-connected psychiatric disorder.  The RO also denied 
the entitlement to benefits pursuant to 38 C.F.R. § 4.30 in 
the July 1996 rating decision.  

The record discloses that the appellant initially requested a 
personal hearing in this matter.  However, the appellant 
canceled his hearing request in written correspondence 
received in May 1997.  

In May 1998, the Board denied service connection for diabetes 
mellitus, and remanded the remaining issues of entitlement to 
an increased evaluation for dysthymia, and service connection 
for coronary artery disease, status post myocardial 
infarction, coronary artery bypass graft, and pacemaker 
placement, and for cerebral vascular accident.  A decision 
with respect to the issue of entitlement to benefits pursuant 
to 38 C.F.R. § 4.30 was deferred pending the completion of 
the requested development.  In October 1998, the RO granted a 
100 percent evaluation for the appellant's service-connected 
dysthymia by rating action dated.  This represents a complete 
grant of the benefit sought regarding this issue. 

In a November 1998 statement, the veteran made reference to 
service connection apparently for the lacunar infarct in the 
right basal ganglia which was demonstrated by computerized 
tomography (CT) scan of the head conducted at the VA Medical 
Center (VAMC) in Gainesville, Florida during his 
hospitalization in June 1995.  Accordingly, this disability 
is included in the claim for service connection for cerebral 
vascular accident on a secondary basis.  

He further raised the issue of entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  He maintained that he was unemployable 
since June 1987.  This matter is referred to the RO for 
appropriate action.

The issues of service connection for cerebral vascular 
accident, to include a lacunar infarct, secondary to service-
connected psychiatric disorder and entitlement to a temporary 
total disability evaluation for convalescence under the 
provisions of 38 C.F.R. § 4.30 will be discussed in the 
Remand portion of this decision.

In a December 1998 rating action it was determined that the 
veteran was incompetent.  Subsequently a custodian was 
appointed.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Service connection is in effect for dysthymia, evaluated 
as 100 percent disabling.

3.  The claim for service connection for coronary artery 
disease, status post myocardial infarction, coronary artery 
bypass graft, and pacemaker placement on a secondary basis is 
plausible. 



CONCLUSION OF LAW

The claim for service connection for coronary artery disease, 
status post myocardial infarction, coronary artery bypass 
graft, and pacemaker placement on a secondary basis is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for dysthymia, currently 
evaluated as 100 percent disabling.

The service medical record reflect no diagnosis of a 
cardiovascular disorders.  The appellant was hospitalized at 
a VA medical facility in July 1995 for a one month history of 
substernal chest pain.  It was noted that the appellant 
believed his chest pain to be related to anxiety.  The 
medical report indicated that the appellant's medical history 
was significant for a history of lacunar infarction 
approximately 10 years earlier.  Coronary catheterization 
revealed normal left ventricular function with ejection 
fraction of approximately 60 percent.  An assessment of 
severe coronary artery disease was noted.  

In August 1995, the appellant underwent quintuple coronary 
artery bypass grafting due to severe multi-vessel disease at 
a private facility.  The veteran subsequently received 
follow-up treatment at VA and private facilities for various 
disorders, including his heart disease.  

The appellant underwent VA mental status examination, in June 
1996.  The diagnosis was adjustment disorder with depression, 
which was recharacterized as dysthymia based upon the number 
of years the disorder was present.  In the assessment, the 
examiner commented with respect to the etiology of the 
appellant's cardiac problems.  In this regard, the examiner 
opined regarding a relationship between the appellant's 
psychiatric disorder and the cardiac problem, indicating that 
this relationship was "very difficult to determine since 
cardiac problems have multitude of etiologies," and that one 
of the etiologies was stress.  

In this context, it was noted that the appellant did have 
some stress from the service, but that his other stressors in 
life had been a lot more intensive, particularly the recent 
"loss" of the appellant's spouse in 1989.  (With respect to 
this circumstance, the record reflects that the appellant's 
spouse left him, but the appellant led others to believe that 
she had died.)  Notwithstanding, the examiner indicated that 
"stress from the service may have some small bearing on 
cardiac problems which has multiple etiologies."

A June 1996 VA clinical report indicates that the appellant 
was evaluated for reported syncopal episodes, which the 
examiner indicated might be secondary to his anxiety.  The 
examiner further noted his concern that this circumstance 
might be related to the appellant's ventricular tachycardia.  
A September 1996 VA clinical report indicates that the 
appellant's coronary artery disease was stable at that time, 
but noted that this condition had a large anxiety component 
contributing to it.

On VA examination in July 1998, the appellant was evaluated 
with "hypertensive arteriosclerotic cardiovascular disease, 
three years postoperative CABG times five and less than three 
years postoperative implantation of pacemaker because of 
bradycardia-tachycardia syndrome;" non-insulin dependent 
diabetes mellitus, probable insulin resistance contributing 
to his vascular problems; dysthymia, by history; history of 
vision difficulties; and history of prior cerebrovascular 
accident.  It was noted that the appellant's difficulty with 
blood sugar aberration is a major risk factor for his 
vascular status.  With respect to the claimed cardiac 
disabilities, the examiner indicated that there "seems to be 
no connection of a causal nature to his dysthymic problem ..., 
though certainly the agitation and anxiety associated with 
his dysthymia might have contributed to his current problems 
such as the bradycardia-tachycardia syndrome."  

The examiner also noted that additional  factors of life 
style, poor diabetes control, and arteriosclerosis as 
contributors to the appellant's current cardiac problems.  It 
was noted that anxiety could have contributed to the 
appellant's elevated blood pressure, but that there was no 
record of elevated blood pressure readings documented in the 
medical records prior to approximately 1995, although the 
appellant states that he perhaps had blood pressure elevation 
at time of admission for his CVA some ten years earlier.  The 
examiner noted that there were no recorded blood pressure 
elevations in the appellant's service medical records, even 
though he reported having had elevated blood pressure at time 
of his discharge from service.  Based upon a review of this 
evidence, the examiner concluded that "a causal 
relationship, therefore, between his anxieties and his 
current difficulty is very difficult to establish at this 
time."

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a).  Establishing a well-
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993);  Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

To summarize, VA clinical reports, dated in 1996, note that 
the appellant's syncopal episodes might be secondary to his 
anxiety and, thus, related to his ventricular tachycardia.  
It was also opined that the appellant's cardiac disorder 
likely had a contributing anxiety component.  The VA examiner 
in July 1998 indicated in part there seemed to be no 
connection of a causal nature between the cardiac problems 
and his dysthymic disorder.  However, the examiner further 
indicated that the agitation and anxiety associated with his 
dysthymia might have contributed to his current problems such 
as the bradycardia-tachycardia syndrome.

The Board finds that this evidence tends to show a causal 
relationship, either directly or by aggravation, between the 
service connected psychiatric disorder and the cardiovascular 
disorders.  Accordingly, the claim is well grounded.  


ORDER

The claim for service connection for coronary artery disease, 
status post myocardial infarction, coronary artery bypass 
graft, and pacemaker placement is well grounded and to this 
extent only, the claim is granted.


REMAND

Having determined that the veteran's claim for entitlement to 
service connection for as cardiovascular disorder is well 
grounded, the VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to his claim. 38 
U.S.C.A. § 5107 (West 1991).

The evidence shows that a June 1996 VA clinical report 
indicates that the appellant was evaluated for reported 
syncopal episodes, which the examiner indicated might be 
secondary to his anxiety.  The examiner further noted his 
concern that this circumstance might be related to the 
appellant's ventricular tachycardia.  A September 1996 VA 
clinical report indicates that the appellant's coronary 
artery disease was stable at that time, but noted that this 
condition had a large anxiety component contributing to it.

In this regard, in May 1998 the Board remanded the case to 
the RO for additional development.  The Board, in part, 
requested that the veteran be examined by a VA cardiologist 
in order to render an opinion as to whether it was as likely 
as not that the service connected dysthymia caused or is 
aggravating the cardiovascular disorders.  

Following a general medical examination the examiner 
indicated that there seemed to be no connection of a causal 
nature to his dysthymic problem.  The examiner further stated 
that certainly the agitation and anxiety associated with his 
dysthymia might have contributed to his current problems such 
as the bradycardia-tachycardia syndrome.  It was noted that 
anxiety could have contributed to the appellant's elevated 
blood pressure, but that there was no record of elevated 
blood pressure readings documented in the medical records 
prior to approximately 1995, although the appellant states 
that he perhaps had blood pressure elevation at time of 
admission for his CVA some ten years earlier.  

The examiner concluded that a causal relationship, therefore, 
between his anxieties and his current difficulty was very 
difficult to establish at that time.  The Board finds that 
this opinion is not entirely responsive to the Board's 
questions.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
military, and private medical records 
pertaining to treatment and evaluation of 
his cardiovascular problems, to include 
hypertension, since his separation from 
active duty to the present that are not 
already on file.  

The RO is also requested to notify the 
veteran of 38 C.F.R. § 3.655 (1999) as it 
relates to the failure to report for a VA 
examination.

2.  The RO should obtain any current 
medical records from the VA facility in 
Gainesville, Florida, covering the period 
from September 1996 to the present.

3.  The veteran's claims folder should be 
forwarded to a board of two VA 
cardiologists to render an opinion as to 
the following whether it is as least as 
likely as not that the service connected 
dysthymia caused or is aggravating the 
cardiovascular disorders?  If aggravation 
is found, it is requested that the board, 
to the extent possible, identify the 
degree of aggravation.  

The board's attention is directed to the 
VA outpatient reports dated in June and 
September 1996 and the medical literature 
submitted by the veteran.  

If an examination or additional tests or 
studies are required, they should be 
performed.  A complete rational for any 
opinion expressed should be included in 
the examination report. 

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status, to include service 
connection for the lacunar infarct on a 
secondary basis.

If any of the benefits sought are not granted, the veteran, 
his custodian, and his representative should be furnished a 
SSOC and an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  No action is required by the veteran 
until he received further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

